Order, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about February 17, 2011, which denied petitioner maternal grandmother’s petition for custody of the subject children, and awarded custody to respondent mother, unanimously affirmed, without costs.
The award of custody to respondent is in the best interests of the children and was warranted by the totality of the circumstances (see generally Eschbach v Eschbach, 56 NY2d 167 [1982]). The children were removed from respondent and placed with petitioner when respondent was only 16 years old and the removal was based on domestic abuse committed by the children’s father who resided in petitioner’s home with respondent. A decade later, the evidence established that respondent has a stable and loving home with a different partner and is better able to provide the children with the discipline and structure that they require. She consistently sought the return of the children over the 10-year period, complied with all of the conditions imposed upon her during this time, and has always been involved in the children’s day-to-day lives.
Although petitioner provided the children with a loving home and met all of their needs, the family court’s determination is amply supported by the record. Notably, petitioner admitted that she is unable to control at least one of the children, has difficulty maintaining order in her home, and relies on the mother to keep the children from hurting each other (see id.). Concur— Mazzarelli, J.P., Saxe, DeGrasse, Richter and Abdus-Salaam, JJ.